Citation Nr: 9914359	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD) with dysthymia, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from to May 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to a 
disability rating in excess of 30 percent for PTSD.


FINDING OF FACT

The veteran's PTSD is manifested by frequent intrusive 
thoughts, flashbacks, nightmares, disturbances of motivation 
and mood, and difficulty in establishing and maintaining work 
and social relationships.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent, but 
no higher, for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran underwent both a VA mental disorders examination 
and a PTSD examination in conjunction with his initial claim 
for service connection in October 1994.  On the mental 
disorders examination the veteran stated that he was 
depressed and had difficulty sleeping and "functioning".  
He reported that his experiences as a combat medic in Vietnam 
led to a dependence on alcohol and marijuana that have been 
in remission since 1989.  He described several events that 
were stressors during his time in Vietnam in the examination, 
such as witnessing the deaths of many soldiers, including the 
death of a close friend.  The examiner described the veteran 
as quite anxious and somewhat jumpy with a depressed mood, 
and he diagnosed both PTSD and chronic dysthymia.  The 
examiner attributed mild emotional impairment as related to 
the veteran's PTSD and moderate emotional impairment as 
related to his depression.  

The veteran reported similar symptoms on his PTSD 
examination.  He reported that his marriage dissolved because 
of his drinking, isolation, and irritability.  He also 
reported a list of traumatic events that he believed led to 
his PTSD.  As a combat medic with frontline units, he was 
involved in almost constant combat conditions.  He stated 
that within a week of his arrival in Vietnam he tried to save 
a soldier who had lost all his limbs.  Within a month he went 
to a to retrieve a severely burned soldier who was still 
alive when the veteran reached him, but who died soon after.  
Moreover, because of his duties as a combat medic the veteran 
reported often having to make decisions concerning who would 
live or die, and he witnessed the deaths of Americans, Viet 
Cong soldiers, and Vietnamese civilians.  He reported that at 
that time, in October 1994,  thoughts of his experiences in 
Vietnam intruded on him daily and that he had nightmares and 
flashbacks.  He did not report the frequency of the 
nightmares or the flashbacks.  He stated that he stayed away 
from all reminders of Vietnam and that he was less interested 
in the activities that he engaged in prior to his service 
experience.  He reported that he had difficulty sleeping and 
that, although he did not currently experience them, he had 
feelings of intense lack of energy, guilt, and worthlessness 
that started in the 1970s and persisted through the 1980s.  
The PTSD examiner also diagnosed PTSD and dysthymic disorder.

The RO granted the veteran service connection for PTSD with 
dysthymia and assigned an initial disability rating of 30 
percent in December 1994 based primarily on these 
examinations.  The veteran began receiving treatment for his 
PTSD from the New Orleans VAMC after the rating decision.

Associated with the veteran's file are VA outpatient 
treatment records from April 1995 to July 1997 detailing the 
veteran's  treatment for PTSD.  The VA records from that 
period show that the veteran attended an introductory sleep 
disorders group for veterans suffering from sleep disorders 
related to PTSD in April 1995.  The veteran was noted to be 
an active participant in the group, which covered background 
information regarding potential etiologies of sleep 
disturbances related to PTSD, behavioral methods of 
minimizing sleep disturbance, the range of treatment options 
for sleep disorders available through PTSD programs, and 
guided practice and instruction in relaxation techniques.  

A PTSD treatment team staffing note also from April 1995 
noted that the veteran suffered from PTSD, dysthymia, 
anger/anxiety, and isolation.  A PTSD clinical team follow-up 
note from July 1995 stated that the veteran had interpersonal 
difficulties with his family and substance abuse.  However, 
he was able to resolve some personal issues and his alcohol 
abuse was considered stable.

An entry in the VA outpatient records from June 1995 states 
that the veteran suffered from depression and slept only 2-3 
hours a night.  In another VA outpatient treatment record 
from June 1995, the veteran stated that he was doing better 
but that his sex drive was down.  He was working, sleeping 6 
hours a night, and stated that he had his temper under better 
control.  The entry further notes that the veteran was taking 
both Prozac and Trazadone, and was working.  In August 1995, 
the veteran stated that he wasn't drinking, wanted a better 
job, and felt like he was in "control". 

In January 1996 in another VA outpatient treatment report the 
veteran contended that his sleep was again poor averaging 3-4 
hours a night.  The veteran stated that he was still working 
at that time.  He had secured his own apartment although he 
visited his family frequently.  He continued to take Prozac 
and Trazadone.  A follow-up note from January 1996 stated 
that the veteran was experiencing irritability and anger 
although his response to treatment was stable and he showed 
an improved ability to show emotions.  In an April 1996 VA 
outpatient treatment report the veteran stated that he began 
working for the VA in housekeeping.  He continued to have 
difficulty sleeping and averaged 2 hours a night.  He stated 
that he had relationship problems, but that he loved working 
because it helped him focus.  He continued to come in for 
individual PTSD sessions and he expressed an interest in 
attending night group therapy.  A May 1996 VA outpatient 
entry noted that the veteran continued having problems 
related to his temper and that he expressed a desire to be 
left alone.  He also claimed that the Prozac he was taking as 
a part of his treatment regimen was affecting his sex drive.  
In July 1996 he reported that he was sleeping 4 hours a night 
and had no nightmares.  He stated that he still experienced 
intrusive thoughts. His response to treatment continued to be 
stable.

During August 1996 according to VA outpatient treatment 
records the veteran averaged 3-4 hours of sleep a night and 
experienced occasional nightmares.  He reported that he had 
no hobbies and that he still had frequent intrusive thoughts 
concerning Vietnam.  In October 1996 the veteran was sleeping 
4-5 hours on the weekdays and 6-8 hours on the weekends when 
he would take Trazadone, according to VA outpatient treatment 
reports.  He did not take the Trazadone on weekdays for fear 
of oversleeping and stated that he still had occasional 
nightmares.  A follow-up note from October 1996 stated that 
the veteran continued to experience guilt and anger.  In 
November 1996 the veteran was sleeping 5-6 hours a night and 
experiencing occasional nightmares, rare flashbacks, and many 
intrusive thoughts.

The veteran underwent another VA mental disorders examination 
in November 1996.  The examiner noted at the outset that the 
veteran appeared tense, depressed, and uneasy.  The veteran 
reported that he could not sleep very well and that he got 
headaches frequently.  He further stated that, other than 
seeing his mother occasionally and a friend once a month, he 
had no contact with friends or family.  He reported that he 
had troubling, intrusive thoughts three or four times a day, 
experienced nightmares twice a week, and flashbacks three 
times a week.  He reported giving up his hobbies upon his 
return from Vietnam.  He further stated that he continued to 
feel depressed and that he cried twice a week.  His sleep 
continued to be poor, averaging three hours a night although 
his appetite and weight remained stable.  He reported that he 
often lost his train of thought and experienced temper 
outbursts over trivial matters at least once a week.  The 
veteran stated at that time that he "wish(ed) for death" 
nightly.
The examiner noted that the veteran had a very marked startle 
reaction.  However, the examiner also noted that he could 
elicit no definite indications of psychotic indices from the 
veteran.  He diagnosed PTSD and dysthymic disorder and 
assigned a GAF score of 50.  Based on this information, the 
RO continued the veteran's 30 percent disability rating for 
PTSD in April 1997.  

In May 1997 in a VA outpatient treatment report the veteran 
stated that he felt more depressed and that he continued to 
have sleep difficulties.  In July 1997 the veteran reported 
increased depression, and no appetite.  The examiner noted 
that the veteran needed to gain weight.

The veteran filed another claim for an increase in August 
1997 and failed to report for an examination in scheduled in 
October 1997.  

The veteran under went another VA mental disorders 
examination in November 1997.  The veteran stated that he was 
depressed over his repeated efforts to get VA benefits.  The 
examiner stated at that outset that the veteran appeared 
depressed and avoided eye contact.  The veteran stated that 
he experienced intrusive thoughts sometimes as often as eight 
times a day.  He stated that nightmares occur twice a week 
and that the frequency of both the nightmares and the 
intrusive thoughts had increased over the past year.  
Flashbacks occurred twice weekly, the same frequency as in 
the past.  The examiner stated that the veteran was depressed 
and that he had reported at least four crying spells a week.  
His sleep continued to be poor and his dosage of Prozac was 
increased.  He continued to take his Trazadone only on 
weekends.  His appetite was described as poor although his 
weight remained constant.  His sex drive was low.  The 
examiner stated that he could not elicit psychotic indices in 
the veteran and diagnosed PTSD and dysthymic disorder.  He 
assigned a current GAF score of 45.  

Based the outpatient treatment reports and the examination, 
the RO continued the veteran's 30 percent disability rating 
in January 1998.

A letter was received at the RO in January 1998 from a VA 
outreach specialist who had been treating the veteran for his 
PTSD.  The specialist wrote:

I am writing this letter in reference to 
(the veteran) I am treating at the VA 
Medical Center in New Orleans, Louisiana.  
I am treating (the veteran) for Post-
traumatic stress disorder.  He reports 
having flashbacks and intrusive thoughts 
on a daily basis.  He is estranged from 
his wife and this is causing marital 
problems.  His inability to trust others 
results in social isolation and gets in 
the way of him benefiting from therapy.  
This veteran has lots of anger, which 
causes him to avoid social contact and 
fear of losing control.  He does not 
trust himself in an interpersonal 
setting, because he may react without 
thinking.  
This veteran is [sic] emotional, 
psychological and social condition have 
created stressors that cause problems for 
him daily.  He needs intense on-going 
treatment.

The veteran alleged in his notice of disagreement that the 
January 1997 rating decision did not take into account his 
"nightly night dreams, night sweats, flashback [sic] and 
inability to establish close personal relationships."  In 
his appeal to the Board, the veteran stated, "My life has 
been severely disrupted because of my condition, I don't even 
get involved with personal relationship [sic] because of what 
may happen, at time [sic] I will just drift off and wonder 
why me?"

II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of a 
worsening of his service-connected PTSD.  Therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

In this case, the veteran was provided VA examinations, and 
sufficient evidence is of record to evaluate his service-
connected disability properly.  There is no indication of any 
relevant medical records that the RO did not obtain.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2 (1998).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1998).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The veteran's service connected PTSD is rated under 
Diagnostic Code 9411.  The rating criteria provide a 30 
percent disability rating for:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).  

A 50 percent disability rating is assigned for:  

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.
The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The veteran's disability picture more nearly approximates the 
criteria for the 50 percent rating than the 30 percent rating 
or any of ratings higher than 50 percent.  The medical 
evidence shows assignment of GAF scores of 50 upon VA 
examination in November 1996 and 45 upon VA examination in 
November 1997.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social occupational or school functioning (e.g., no friends, 
unable to keep a job).  See DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)) at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The GAF 
scores are strongly indicative of a more prominent disability 
than that contemplated by a 30 percent rating.  In fact, the 
suicidal ideation and obsessional rituals indicated by the 
veteran's GAF scores approximate symptoms contained in the 70 
percent rating.  However, the veteran has not exhibited any 
of the other more severe symptoms associated with the 70 
percent rating.

Similarly, the veteran has some symptoms that are contained 
in the 30 percent disability evaluation criteria, but his 
overall picture is more severe than that contemplated by the 
30 percent rating.  He has varying levels of a depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment, 
which are listed in the 30 percent rating.  However, his 
symptoms that are similar to a panic attack occur with much 
more frequency than the once a week that is outlined in the 
30 percent rating.  On the most recent VA examination, the 
veteran stated that he experienced intrusive thoughts as 
often as eight times a day.  He stated that he still had at 
least two nightmares and at least two "flashbacks" every 
week.  Moreover, the veteran reported that he cried at least 
four times a week.  A criterion listed in the 50 percent 
disability rating is panic attacks that occur more than once 
a week.

Additionally, the information received from VA outreach 
specialist who treats the veteran for his PTSD details a PTSD 
condition that is more severe than one contemplated by the 30 
percent rating, but not as severe as the condition 
contemplated by a 70 percent rating.  One of the criterions 
listed under the 50 percent rating is difficulty in 
establishing and maintaining effective work and social 
relationships.  The specialist stated that the veteran's 
condition results in social isolation and gets in the way of 
him benefiting from therapy.  Moreover, the veteran has 
repeatedly contended, most recently in his appeal to the 
Board, that he does not get involved in personal 
relationships.  Another criterion for a 50 percent rating is 
disturbances of motivation and mood.  The VA outpatient 
records from April 1995 to July 1997 show frequent 
disturbances in the veteran's motivation and mood.  He 
reported depression in June 1995, May 1997, and most recently 
in his VA examination in November 1997.  Again, the most 
recent VA examination GAF score was worse than in the past 
and his nightmares and intrusive thoughts were occurring at a 
higher frequency than in the past.

The veteran has some symptoms that approximate a 70 percent 
rating and some symptoms that approximate a 30 percent 
rating, but overall a 50 percent rating most accurately 
describes the veteran's disability picture.  Although the 
veteran does have some symptoms indicative of a 30 percent 
disability rating, his GAF scores, his confirmed inability to 
maintain effective relationships, his anger, his severe 
depression and isolation, and his frequent disturbances of 
motivation and mood warrant a higher disability rating than 
30 percent.  Likewise, the veteran does have some of the 
symptoms associated with a 70 percent rating.  However, he 
does not have the intermittently illogical speech, impaired 
impulse control, near-continuous panic or depression 
affecting his the ability function independently, spatial 
disorientation, and neglect of personal appearance and 
hygiene also listed in the 70 percent rating.  The veteran 
does not have all the symptoms listed in the criteria for a 
50 percent rating, but he does have panic attacks more than 
once a week, disturbances in motivation and mood, and an 
inability to establish and maintain effective work and social 
relationships.  Therefore, after a review of the veteran's 
entire medical history regarding PTSD and with the resolution 
of any reasonable doubt regarding the extent of the 
disability in the veteran's favor, entitlement to a 50 
percent disability rating for service-connected PTSD is 
warranted.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.7 (1998).


ORDER

Entitlement to an increased disability rating of 50 percent, 
and not higher, is granted for service-connected PTSD subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

